NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

        IN RE ANTHONY JEREMIAH BAYNE
               ______________________

                       2012-1640
                 ______________________

    Appeal from the United States Patent and Trademark
Office, Board of Patent Appeals and Interferences in
serial No. 11/871,992.
                  ______________________

                  Decided: June 5, 2013
                 ______________________
   ANTHONY J. BAYNE, of Lomita, California, pro se.
    RAYMOND T. CHEN, Solicitor, Office of the Solicitor,
United States Patent and Trademark Office, of Alexan-
dria, Virginia. On the brief were MICHAEL S. FORMAN and
SYDNEY O. JOHNSON, JR., Associate Solicitors.
                 ______________________

     Before DYK, BRYSON, and WALLACH, Circuit Judges.
PER CURIAM.
    Anthony Jeremiah Bayne filed Patent Application No.
11/871,992, entitled “Automated Qualifying of a Customer
To Receive a Cash Loan at an Automated Teller Machine”
(“the ’992 application”). The examiner rejected claims 1, 4,
21, and 23, along with other claims, as obvious under 35
2                               IN RE ANTHONY BAYNE




U.S.C. § 103(a). The Board of Patent Appeals and Inter-
ferences (“Board”) affirmed. 1 We affirm the Board.
                         BACKGROUND
    The specification of the ’992 application describes the
problems that arise when a bank or credit union customer
seeks to withdraw more cash from an automated teller
machine (“ATM”) than his or her account contains, and
discusses the shortcomings of two prior art solutions:
short-term loans provided by third-party payday lenders,
and “overdraft protection”—an umbrella term describing
various services provided by the bank or credit union for
dealing with insufficient funds in the account. As an
alternative, the specification discloses a method by which
a customer’s attempt to overdraw the account triggers a
process of qualifying the customer for a short-term loan
from the bank or credit union, proposing the loan terms to
the customer, and, if the customer agrees to the terms,
making the loan proceeds available on the spot.
    The United States Patent and Trademark Office is-
sued a final decision in September 2009, rejecting claims
1, 4, 21, and 23 as obvious over a combination of prior art
references. These references included U.S. Patent No.
7,428,495 (“Dhar”), which discloses an “automated, on-
line . . . system” for processing loan applications, as well
as the use of ATMs to “offer loan services to customers at
the time of . . . withdrawal of cash,” id. col. 1 ll. 34-36, col.



    1   The Leahy-Smith America Invents Act renamed
the Board the Patent Trial and Appeal Board. See Pub. L.
No. 112-29, § 7(a)(1), 125 Stat. 284, 313 (2011). The Act
also amended the former section 103(a) and eliminated
the subsections that followed. See id. § 3(c), 125 Stat. at
287. No substantive changes were made of relevance to
this appeal.
 IN RE ANTHONY BAYNE                                  3



2 l. 30; U.S. Patent Application Pub. No. 2006/0059085
(“Tucker”), which discloses a “method . . . for on-demand
short term loan processing [using] computing equipment,”
id. at [57]; and U.S. Patent Application Pub. No.
2009/0055313 (“Elterich”), which discloses an “automated
[financial] account management system,” id. at [57]. The
examiner found that each of the limitations in Bayne’s
claims was disclosed by the various references, and that a
skilled artisan would have been motivated to combine the
references to achieve the claimed inventions. Bayne
appealed to the Board, which affirmed the examiner’s
rejections. Ex parte Bayne, No. 2010-8234 (B.P.A.I. Dec.
12, 2011). Bayne appealed to this court. We have jurisdic-
tion under 28 U.S.C. § 1295(a)(4)(A) and 35 U.S.C.
§ 141(a).
                       DISCUSSION
    “Whether a claimed invention is unpatentable as ob-
vious under [35 U.S.C.] § 103 is a question of law based on
underlying findings of fact.” In re Gartside, 203 F.3d 1305,
1316 (Fed. Cir. 2000). We review the Board’s legal conclu-
sions of obviousness de novo and its underlying factual
determinations for substantial evidence. Id.
                        I. Claim 1
   Claim 1 recites:
       A method for performing an entire loan pro-
   cess during an ATM withdrawal that automatical-
   ly determines whether a customer qualifies to
   receive a cash loan while the customer is at the
   ATM attempting a withdrawal, comprising:
     determining an amount of cash selected at an
   ATM for withdrawal from a customer’s account;
       determining the account’s available cash for
   withdrawal;
4                             IN RE ANTHONY BAYNE




        determining whether the amount selected ex-
    ceeds the account’s available cash;
       automatically determining by a processor
    whether the customer qualifies to receive a loan,
    when the amount selected exceeds the account’s
    available cash;
        offering the customer a cash loan subject to
    terms via the ATM, when the customer qualifies
    to receive a cash loan;
        presenting loan terms to the customer via the
    ATM, when the customer indicates an interest in
    receiving the cash loan;
        determining if the customer accepts the terms
    presented; and
        providing the cash loan to the customer via
    the ATM, when the customer accepts the terms
    presented.
Bayne, No. 2010-8234, slip op. at 2 (B.P.A.I. Dec. 12, 2011)
(emphases added). The Board affirmed the examiner’s
rejection of claim 1 as obvious over Dhar and Tucker. On
appeal, Bayne argues that two limitations are absent
from the prior art: “presenting loan terms to the customer
via the ATM, when the customer indicates an interest in
receiving the cash loan,” and “cash loan.”
              A. “Presenting loan terms . . .”
    The Board found that “Dhar discloses that it is well-
known for ATM machines [sic] to offer loan services to
customers at the time of . . . withdrawal of cash”; “Tucker
discloses that the terms of a loan are communicated to a
customer as part of a loan process”; and “Tucker discloses
[that] the terms of the loan . . . are determined immedi-
ately, such that the customer is not required to wait for
human input or involvement.” Id., slip op. at 5 (quotation
marks and alteration omitted). Each of these findings is
 IN RE ANTHONY BAYNE                                   5



supported by the cited references. See Dhar col. 1 ll. 34-
36; Tucker ¶¶ 47, 49. The Board also found that
    one of ordinary skill in the art would recognize
    [that] Tucker’s [Internet-based] automated loan
    terms process lends itself to application to the
    ATM loan process disclosed by . . . Dhar, such that
    presenting loan terms via the ATM would be an
    obvious application of Tucker’s loan term pre-
    sentment to the use of an ATM to deliver loans.
Bayne, No. 2010-8234, slip op. at 11 (B.P.A.I. Dec. 12,
2011).
     Bayne argues that even if Dhar discloses offering a
loan at an ATM and Tucker discloses presenting terms as
part of the process of offering a loan, neither Tucker nor
Dhar specifically “mention[s] presenting loan terms to a
customer via an ATM.” Bayne Br. 12 (quotation marks
omitted). Bayne ignores the fundamental principle that a
rejection under section 103 can be, and often is, based on
“[t]he combination of familiar elements” found in different
prior art references. See KSR Int’l Co. v. Teleflex Inc., 550
U.S. 398, 416 (2007). We see no error in the Board’s
determination.
                       B. “Cash loan”
    Next, Bayne argues that the prior art does not dis-
close the “cash loan” limitation. The Board found this
limitation disclosed by Tucker, which teaches the step of
“‘immediately depositing a loan amount into the loan
account such that the loan amount is immediately acces-
sible by the customer through [an] ATM card.’” See Bayne,
No. 2010-8234, slip op. at 5-6, 12 (B.P.A.I. Dec. 12, 2011)
(quoting Tucker ¶ 35). In describing this step, Tucker
discloses that depositing the loan “enable[s] the customer
to immediately receive the approved loan amount, in the
form of cash, from any ATM.” Tucker ¶ 53 (emphasis
6                              IN RE ANTHONY BAYNE




added). The Board did not err in concluding that the loan
disclosed by Tucker is a “cash loan.”
                        II. Claim 21
     Claim 21 is similar to claim 1, except that the loan of-
fer is triggered by a request to withdraw an amount that
is “less than the account’s available cash [but] would
reduce the account’s available cash below a threshold
amount.” See Bayne, No. 2010-8234, slip op. at 3 (B.P.A.I.
Dec. 12, 2011). The examiner rejected this claim over a
combination of Dhar, Tucker, and Elterich. The Board
affirmed, relying on its finding that “Eldrich [sic] discloses
using a threshold to [prevent] an available cash balance
from being reduced below a threshold amount.” Id., slip
op. at 7, 24-25.
    Elterich discloses that a financial management sys-
tem may be used to avoid bank-imposed maintenance fees
that result if an account balance falls below a pre-defined
minimum:
    If the user identifies any accounts that the user
    would like to maintain a minimum balance, the
    [system] asks the user to identify the minimum
    amount the user would like to maintain on the ac-
    count. After the user identifies the minimum bal-
    ances, the [system] then prompts the user to
    identify accounts . . . from which the user would
    like the system to transfer money if an account
    balance falls below the user-defined minimum.
Elterich ¶ 35.
    Bayne argues that Elterich does not disclose claim
21’s limitation of offering a loan when the amount to be
withdrawn is “less than the account’s available cash [but]
would reduce the account’s available cash below a thresh-
old amount,” because “Elterich acts only after a balance
has fallen below a threshold amount to remedially raise
the balance to or above the minimum account value.”
 IN RE ANTHONY BAYNE                                  7



Bayne Br. 23 (quotation marks omitted, emphasis added).
The Board found, however, that “one of ordinary skill
would recognize . . . that [transferring money after the
account balance falls] is effectively the same as doing the
transfer nearly instantaneously before the drop in the
balance.” Bayne, No. 2010-8234, slip op. at 24 (B.P.A.I.
Dec. 12, 2011).
    Substantial evidence supports the Board’s finding
that a skilled artisan would have known to modify the
method disclosed in Elterich by reversing the order of
outgoing and incoming transactions. “A person of ordinary
skill is also a person of ordinary creativity, not an autom-
aton.” KSR, 550 U.S. at 421. Moreover, where, as here,
“the references and the invention are easily understanda-
ble,” the Board does not err by relying on its “common
sense” to make such a determination. See Wyers v. Master
Lock Co., 616 F.3d 1231, 1238-42 (Fed. Cir. 2010).
    Bayne also argues that a skilled artisan would not
have been motivated to combine Dhar, Tucker, and
Elterich to achieve the invention claimed in claim 21. The
Board affirmed the examiner’s finding that
   [i]t would have been obvious at the time the in-
   vention was made to a person having ordinary
   skill in the art to combine the disclosures of Tuck-
   er, Dhar, [and] Elterich to transfer funds between
   accounts (e.g., personal loan and checking ac-
   count) to maintain the minimum level of balance
   in [a] checking account to prevent overdraft fee[s]
   and charges.
J.A. 135; see Bayne, No. 2010-8234, slip op. at 7, 25
(B.P.A.I. Dec. 12, 2011). On appeal, Bayne argues that
this finding of motivation was improper because this
motivation does not appear in the claim text—that is, the
claim language does not suggest “a transfer [of] funds
between accounts.” A motivation to combine prior art
references need not be disclosed in the claim itself. See
8                            IN RE ANTHONY BAYNE




KSR, 550 U.S. at 419-20. Here, the examiner correctly
observed that the method disclosed by Elterich—avoiding
fees by transferring funds between bank accounts—lent
itself to the modification of using the loan accounts dis-
closed by Dhar and Tucker as the “source accounts,” see
Elterich ¶ 35. Substantial evidence therefore supports the
Board’s finding that a skilled artisan would have been
motivated to combine the references to arrive at the
claimed invention.
                   III. Claims 4 and 23
    Claims 4 and 23 are substantively identical depend-
ent claims that depend from claims 1 and 21, respectively.
Each claim adds the limitation that the term “available
cash,” as used in the independent claim, refers to “the
customer’s account balance, exclusive of any overdraft line
of credit, bounce check protection, or overdraft transfer
protection.” J.A. 188, 192 (emphasis added).
    The Board affirmed the examiner’s rejection of claims
4 and 23 over paragraph 8 of Tucker, which discloses
short-term bank loans as having advantages over prior
art methods of covering shortfalls in the account. In
particular, paragraph 8 discloses the advantages of short-
term bank loans for customers who have alternative
methods of covering shortfalls available to them but do
not avail themselves of those alternative methods. The
Board did not err in concluding that Tucker disclosed the
additional limitation of claims 4 and 23.
    We have considered Bayne’s other arguments, and
find them to be without merit.
                      AFFIRMED